Case 1:20-cr-00224-RBJ Document 18 Filed 01/19/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00224-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     KOLE DOUGLAS MILNER,

       Defendant.


        GOVERNMENT’S MOTION FOR ADDITIONAL ONE-LEVEL DECREASE
                      PURSUANT TO USSG § 3E1.1(b)


       The United States of America (the “Government”), by and through Jason R. Dunn,

United States Attorney for the District of Colorado, and Conor A. Flanigan, Assistant

United States Attorney, and pursuant to § 3E1.1(b) of the United States Sentencing

Guidelines (USSG), moves the Court for an order at sentencing, and as a condition

thereof, granting the Defendant Kole Douglas Milner (the “Defendant”) an additional one-

level decrease in the offense level for acceptance of responsibility. The Defendant’s

timely notification of his intention to enter a plea of guilty in this matter permitted the

Government to avoid preparing for trial, and allowed both the Government and the Court

to allocate their resources more efficiently.
Case 1:20-cr-00224-RBJ Document 18 Filed 01/19/21 USDC Colorado Page 2 of 3




     Respectfully submitted this 19th day of January, 2021.

                                             JASON R. DUNN
                                             United States Attorney


                                       By:   s/Conor A. Flanigan
                                             CONOR A. FLANIGAN
                                             Assistant United States Attorney
                                             United States Attorney's Office
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: (303) 454-0100
                                             Fax:          (303) 454-0405
                                             E-mail:       conor.flanigan@usdoj.gov




                                         2
Case 1:20-cr-00224-RBJ Document 18 Filed 01/19/21 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of January, 2021, I electronically filed the
foregoing GOVERNMENT’S MOTION FOR ADDITIONAL ONE-LEVEL DECREASE
PURSUANT TO USSG § 3E1.1(b) with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to the following e-mail address:

Jaime N. Cowan, Esq.
Email: jcdefense@gmail.com
Attorney for Defendant Kole Douglas Milner


                                         s/Maggie Grenvik
                                         Maggie Grenvik
                                         Legal Assistant




                                            3
